Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and Margolis et al. (US 2011/0009770) references. While in combination these references disclose a hearing test system with a headphone having an earpiece, a portable test unit with an acoustic calibration cavity and an opening, a microphone, audio processing electronics, and a processor they fail to teach the acoustic calibration cavity being shaped to provide a controlled acoustic transfer function for the earpiece as interpreted in light of Applicant’s disclosure. This distinguishes the claimed invention over the prior art and provides a system with self-calibration check capabilities which take into account degradation or damage to the acoustics of the transducer element to provide more accurate evaluations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791